DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheung et al. (US Pub. 2020/0037048), herein referenced as Cheung. 
Regarding claim 1, Cheung discloses “A method for playing a video, comprising: acquiring video clip information of a video to be played, wherein the video to be played includes a plurality of video clips ([0004], [0009], [0048]-[0052], Figs. 5-6, i.e., an interactive media title includes a plurality of segments associated with various choice points that a user encounters during playback providing a “branching” narrative); 

playing the video to be played based on the tree relationship, the first video clip list and a video clip selected by a user.” ([0048]-[0052], [0057]-[0059], Figs. 5-6, i.e., a user selects an option and the playback application may continue playing the remainder of the current segment or jump onwards to a subsequent segment associated with the selection option).
	Regarding claim 2, Cheung discloses “wherein the tree relationship of the video to be played includes a plurality of nodes, each node corresponding to a video clip, the plurality of nodes including a current node and one or more child nodes of the current node, wherein playing the video to be played based on the tree relationship ([0048]-[0052], Figs. 5-6, i.e., topology 500 includes various segments coupled together in a branching manner. A choice point includes a set of available options for a user to choose for playback of a media segment), the first video clip list and the video clip selected by the user comprises: 
displaying an option corresponding to each of the one or more child nodes of the current node after playing of a video clip corresponding to the current node in the tree relationship is completed ([0057]-[0059], Figs. 5-6, i.e., choice points can be “activated” after playback of a corresponding segment); and 

	Regarding claim 3, Cheung discloses “wherein the video clip corresponding to each of the one or more child nodes of the current node is acquired from the first video clip list and preloaded into a first play queue when playing the video clip corresponding to the current node in the tree relationship ([0072]-[0073], Figs. 9A-B, i.e., buffering engine buffers each segment equally or differently based on a designated default); and 
acquiring, according to the target child node corresponding to the option selected by the user, the video clip corresponding to the target child node from the first video clip list ([0004], [0009], [0048]-[0052], Figs. 5-6, i.e., an interactive media title includes a plurality of segments associated with various choice points that a user encounters during playback providing a “branching” narrative), and playing the video clip corresponding to the target child node comprises: 
acquiring, according to the target child node corresponding to the option selected by the user, the video clip corresponding to the target child node from the first play queue after preloaded, and playing the video clip corresponding to the target child node.” ([0048]-[0052], [0057]-[0059], [0072]-[0073], Figs. 5-6, 9A-B, i.e., a user selects an option and the playback application may continue playing the remainder of the 
	Regarding claim 5, Cheung discloses “wherein acquiring the video clip corresponding to each of the one or more child nodes of the current node from the first video clip list, and preloading the video clip corresponding to each of the one or more child nodes of the current node into the first play queue ([0072]-[0073], Figs. 9A-B, i.e., buffering engine buffers each segment equally or differently based on a designated default) comprises: acquiring a video clip corresponding the child node that is not included in the first play queue; and preloading the video clip corresponding to the child node that is not included in the first play queue based on the first video clip list.” ([0088], i.e., buffering engine may predict the most likely subsequent segments to be played to predictively buffer relevant content).
	Regarding claim 6, Cheung discloses “wherein acquiring the video clip corresponding to each of the one or more child nodes of the current node from the first video clip list, and preloading the video clip into the first play queue comprises: determining whether a sum of data amounts occupied by video clips, each of which corresponding to each of the one or more child nodes of the current node, reaches a first preset threshold; and responsive to determining that the sum of the data amounts occupied by the video clips, each of which corresponding to each of the one or more child nodes of the current node, does not reach the first preset threshold, preloading the video clip corresponding to each of the one or more child nodes into the first play queue.” ([0072]-[0074], Figs. 9A-B, i.e., buffering engine buffers each segment equally. 
Regarding claim 7, Cheung discloses “wherein acquiring the video clip corresponding to each of the one or more child nodes of the current node from the first video clip list and preloading the video clip into the first play queue comprises: determining whether a data amount occupied by the video clip corresponding to each of the one or more child nodes of the current node reaches a second preset threshold; and preloading the video clip of the child node which occupies the data amount not reaching the second preset threshold into the first play queue.” ([0072]-[0074], Figs. 9A-B, i.e., buffering engine can buffer each segment differently. For instance, segments 930 and 940 are buffered equally however segment 920 is buffered for a larger amount).
Regarding claim 8, Cheung discloses “wherein the first video clip list includes a playing path of the video clip corresponding to each of nodes in the tree relationship ([0048]-[0052], Figs. 5-6, i.e., topology 500 includes various segments coupled together in a branching manner. A choice point includes a set of available options for a user to choose for playback of a media segment); and acquiring, according to the target child node corresponding to the option selected by the user, the video clip corresponding to the target child node from the first video clip list, and playing the video clip corresponding to the target child node comprises: acquiring, according to the target child node corresponding to the option selected by the user, the playing path of the video clip corresponding to the target child node from the first video clip list, and playing the video clip corresponding to the target child node.” ([0048]-[0052], [0057]-[0059], Figs. 5-6, i.e., a user selects an option and the playback application may continue 
Regarding claim 9, Cheung discloses “wherein before determining the tree relationship of the video to be played and the first video clip list corresponding to the tree relationship according to the video clip information, the method further comprises: 
determining whether a current play mode is an interactive preview play mode or a main-thread preview play mode ([0060]-[0064], Figs. 7A-B, i.e., providing a branching play mode path or a default play mode path); 
responsive to determining that the current play mode is the interactive preview play mode, proceeding to the step of determining the tree relationship of the video to be played and the first video clip list corresponding to the tree relationship according to the video clip information ([0048]-[0052], Figs. 5-6, i.e., topology 500 includes various segments coupled together in a branching manner. A choice point includes a set of available options for a user to choose for playback of a media segment); and 
responsive to determining that the current play mode is the main-thread preview play mode, determining a main thread relationship of the video to be played and a second video clip list corresponding to the main thread relationship according to the video clip information, and playing the video to be played based on the main thread relationship and the second video clip list; wherein the main thread relationship is a chain structure formed by a plurality of index objects, each index object corresponding to a video clip.” ([0060]-[0064], Figs. 7A-B, i.e., it is determined that options 714, 724, 734 are designated as default selections and a countdown timer is displayed indicating 
Regarding claim 10, Cheung discloses “wherein playing the video to be played based on the main thread relationship and the second video clip list comprises: acquiring a video clip corresponding to a next index object from the second video clip list after playing of a video clip corresponding to a current index object in the main thread relationship is completed, and playing the video clip corresponding to the next index object.” ([0009], [0048]-[0052], [0057]-[0059], [0060]-[0062], Figs. 5-7, 7A-B, i.e., acquiring the next default selection of the default path).
Regarding claim 11, Cheung discloses “wherein the video clip corresponding to the next index object is acquired from the second video clip list and preloaded into a second play queue when playing the video clip corresponding to the current index object in the main thread relationship; and acquiring the video clip corresponding to the next index object from the second video clip list, and playing the video clip corresponding to the next index object comprises: acquiring the video clip corresponding to the next index object from the second play queue after preloaded, and playing the video clip corresponding to the next index object.” ([0009], [0048]-[0052], [0057]-[0059], [0060]-[0062], Figs. 5-7, 7A-B, i.e., acquiring the next default selection of the default path).
Regarding claim 13, Cheung discloses “wherein acquiring the video clip corresponding to the next index object from the second video clip list, and preloading the video clip corresponding to the next index object into the second play queue comprises: determining whether the second play queue includes the video clip 
	Regarding claim 14, Cheung discloses “wherein acquiring the video clip corresponding to the next index object from the second video clip list, and preloading the video clip corresponding to the next index object into the second play queue comprises: determining whether a data amount occupied by the video clip corresponding to the next index object reaches a third preset threshold; and responsive to determining that the data amount occupied by the video clip corresponding to the next index object does not reach the third preset threshold, preloading the video clip corresponding to the next index object into the second play queue.” ([0072]-[0074], Figs. 9A-B, i.e., buffering engine can buffer each segment differently. For instance, segments 930 and 940 are buffered equally however segment 920 is buffered for a larger amount).
Regarding claim 15, Cheung discloses “wherein before acquiring the video clip information of the video to be played, the method further comprises: acquiring path information of the video to be played, wherein the path information is local path information or network address information; and acquiring the video clip information of the video to be played comprises: acquiring the video clip information of the video to be played according to the path information.” ([0028], [0048]-[0052], [0031]-[0032], Fig. 5, 
Regarding claim 16, Cheung discloses “wherein displaying the option corresponding to each of the one or more child nodes of the current node comprises: displaying a question corresponding to the current node and the option corresponding to each of the one or more child nodes of the current node.” ([0048]-[0052], [0057]-[0058], Figs. 5-6, i.e., a choice point includes a set of available options for a user to choose for playback of a media segment).
	Regarding claim 17, Cheung discloses “An electronic device, comprising: at least one processor; and a memory communicatively coupled to the at least one processor; wherein the memory stores an instruction executable by the at least one processor ([0039]-[0040], Fig. 4), and the instruction is executed by the at least one processor to cause the at least one processor to perform a method for playing a video; 
wherein the method comprises: acquiring video clip information of a video to be played, wherein the video to be played includes a plurality of video clips ([0004], [0009], [0048]-[0052], Figs. 5-6, i.e., an interactive media title includes a plurality of segments associated with various choice points that a user encounters during playback providing a “branching” narrative); 
determining a tree relationship of the video to be played and a first video clip list corresponding to the tree relationship according to the video clip information ([0048]-[0052], Figs. 5-6, i.e., topology 500 includes various segments coupled together in a branching manner. A choice point includes a set of available options for a user to choose for playback of a media segment); and 

Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
	Regarding claim 20, Cheung discloses “A non-transitory computer readable storage medium, comprising a computer readable instruction which, when read and executed by a computer ([0126]-[0127]), causes the computer to perform a method for playing a video; wherein the method comprises: 
acquiring video clip information of a video to be played, wherein the video to be played includes a plurality of video clips ([0004], [0009], [0048]-[0052], Figs. 5-6, i.e., an interactive media title includes a plurality of segments associated with various choice points that a user encounters during playback providing a “branching” narrative); 
determining a tree relationship of the video to be played and a first video clip list corresponding to the tree relationship according to the video clip information ([0048]-[0052], Figs. 5-6, i.e., topology 500 includes various segments coupled together in a branching manner. A choice point includes a set of available options for a user to choose for playback of a media segment); and 
.
	Allowable Subject Matter
Claims 4, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 8, 2022